COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Ex Parte Matthew Ware

Appellate case number:       01-16-01015-CR

Trial court case number:     N/A (Unfiled case)

Trial court:                 County Court of Chambers County

        On January 3, 2017, this Court’s Order, among other things, ordered the county
clerk to assign a cause number and file the clerk’s record, with the trial court’s
certification of appellant’s right of appeal of the denial of the pre-trial petition for a writ
of habeas corpus, signed on December 20, 2016, filed by appellant, Matthew Ware,
within 10 days of the date of that Order. That Order further ordered the State to file its
appellee’s brief, if any, within 20 days of the date of that Order.
       On January 9, 2017, the State filed its “Initial Response to Defense Writ of Habeas
Corpus” in this Court contending, among other things, that the habeas petition should be
denied because appellant had been booked for a Class B misdemeanor due to a clerical
error when he actually had four prior convictions for theft, is on a two-year deferred
adjudication for state jail felony theft from Harris County, and his file has been
transferred to the District Attorney’s Office for indictment. In the alternative, the State
requests that this Court stay its January 3, 2017 Order to allow the District Attorney’s
Office to present the case to the grand jury, currently scheduled for January 12, 2017.
       Accordingly, because it appears that the State is planning to present this case to a
grand jury for indictment on January 12, 2017, which may render this appeal moot, the
Court STAYS this Court’s January 3, 2017 Order for ten days from the date of this
Order. See TEX. R. APP. P. 52.10(b). This stay is effective until the appeal is decided or
this Court lifts the stay, and any party may move for reconsideration. See id. 52.10(c).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                  Acting individually         Acting for the Court
Date: January 9, 2017